DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
 
Response to Arguments and Withdrawn Rejections
	Applicant’s arguments (hereafter, “Remarks”) filed 8/2/2022 have been entered.
	All rejections of claims 21, 23, and 37 are withdrawn in view of Applicant’s cancelation of these claims.  Applicant’s argument to this effect is persuasive.  Claims 20, 22, and 36 remain pending and under current examination.
	In the paragraph bridging pages 3 and 4 of Remarks, Applicant notes that the claims include a recitation that the composition comprising birch bark extract includes no added water.  The examiner understands this claim language and its meaning in view of the specification as filed.  As written, the method claimed excludes added water from a skincare cosmetic composition which does comprise birch bark extract at the time of adding a birch sap component.  This interpretation appears consistent with the specification as filed.  It is maintained that the previously cited Cho reference includes no added water as previously detailed in the record and maintained below.  Specifically, the Cho reference includes no added water.
	On page 4 of Remarks, Applicant argues that each Cho and Neubourg teaches birch extract allegedly as an option rather than an essential component.  Subseqnetly, Applicant argues that “Cho only uses the inherent performances and cosmetic functions of birch sap and birch bark extract per se, and such inherent performance and cosmetic functions present regardless of the presence or absence of water in the composition system.”  In reply, it is maintained that Cho uses birch sap and/or other desirable extracts instead of purified water (see last sentence, page 3/11 of translation) thereby indicating no added water.  Neubourg provides a rationale for selecting and including a specified amount of betulin and Krasutsky teaches betulin to be extracted from a birch extract.  Moreover, Cho teaches birch sap to be include in topical skin formulations for benefits disclosed in Cho (i.e., skin barrier function) and Krasutsky teaches birch bark extract in particular and betulin in particular and methods of working with and maintain these components as the state of the art at the time of the invention (see last entry in Krasutsky Table 1).  Krasutsky further teaches topical administration as compositions or formulations in combination with a dermatologically acceptable carrier and adjuvants (see page 33, lines 10-13), where Cho specifically teaches benefits of birch components in whitening and improving skin barrier function (see Cho title).  Therefore, at least Cho provides rationale for selecting birch components to be include din topical formulations, with additional references providing specific rationale for specific types of birch components (sap, extract, betulin) as detailed in the record.  As such, Applicant’s argument that birch extract is optional rather than essential is not persuasive since based on the combination of cited references, one reasonably would have expected benefits from including the birch components further for the reasons of record.
	Furthermore, regarding Applicant’s allegation that the cited references teach the claimed components and functions regardless of the presence or absence of [added] water, Applicant’s argument is not persuasive since Cho teaches a formulation with no added water thereby meeting the claim.  Assuming arguendo that Cho does teach alternative embodiments in which added water may or may not be included, however, alternate embodiments do not constitute a teaching away.  Further still, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.
	Applicant argues on page 5 that the claims are directed to a method rather than a composition as in the cited references.  In reply, Applicant’s argument is not persuasive since Cho teaches that the disclosed compositions are for the purpose of skin whitening and improving skin barrier function where it is understood that these compositions are to be made by addition of desirably included components and used by a stepwise method of topical application.  Specifcally, the instant method claims are “method of making” claims since the stepwise method claim is the addition step wherein the addition allows all claimed composition components to be included in a formulation by a process of making.  As such, and since the cited references also teach the addition of formulation components to make compositions intended to be used the same or substantially the same way (topical application), the cited references are considered to meet the addition step claimed.
	The following is maintained: Cho has been cited for its teaching of birch sap, no water, and no chelating agent, and Krasutsky has been further supplied for specifying betulin content from a plant extract which may be birch bark extract also identified by betulin purity.  Neubourg has been cited for teaching a topical formulation comprising a triterpenoid which may be betulin.  These references in combination are considered to teach the desirability of birch sap, birch bark extract, and betulin in method of applying a topical formulation.  It is further maintained that the examiner’s position is that it would have been obvious to use betulin which is the birch bark extract having the purity specified by Krasutsky in place of the birch bark sap component or in place of some of the birch bark sap component taught by Cho, and that one would have been motivated to do so to achieve good purity per Krasutsky’s teachings and therefore good control over the amount of betulin included.  It is maintained that Neubourg provides rationale for caring for the skin by application of a topical formulation comprising betulin or a betulin-containing component, where one would have been motivated based on a reasonable expectation of additive benefits of birch sap and birch bark extract based on the similar topical formulations of Cho and Neubourg in combination with Krasutsky’s teachings of how to achieve essentially a standardized or purified birch plant product, see page 5 of non-final Office action mailed 9/28/2021.  It is maintained that it would have been obvious to combine these components at least based on Cho’s teaching of topical application of formulations comprising birch sap, Krasutsky’s teaching of extraction processes of birch bark extract comprising betulin, and Neubourg’s teaching of betulin in skin barrier improving formulations.

Claim Objections
Claim 20 is objected to because of the following informalities:  the last two lines of the claim appear to have a grammatical component missing.  Is the “an amount of birch bark extract that provides betulin…” an additional, sequentially included component alongside the birch sap recited in the fourth line of the claim, or is it a modifier of said composition or sap?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claism newly recite “botulin” in line 3.  This component is not written or described anywhere in the specification as filed and constitutes new matter.  For the purpose of applying prior art as detailed below, the examiner will assume that “botulin” is a typographical error where “betulin” instead should be considered.

Modified Grounds of Rejection as Necessitated by Amendments of 8/2/2022
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 22, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over KR101682123B1 (hereafter, “Cho”) in view of WO2005/047304 (hereafter, “Krasutsky”) and US 2012/0315315 A1 (hereafter, “Neubourg”).  No new references cited.
	The claims as amended are drawn to a method comprising adding birch sap to a skincare cosmetic composition comprising birch bark extract but no added water, wherein the birch bark extract comprise 0.05-99.95% of betulin and as further specified in the claims.
Cho teaches cosmetic compositions comprising birch sap and herbal extracts for the purpose of skin whitening and improvement of skin barrier function; the composition desirably removes free radicals, moisturizes skin, prevents aging, improves the health of the skin, alleviates dry skin, and improves skin barrier states (see abstract, in particular).  The formulation comprises 10-95 parts by weight of birch sap to which additional extracts are added (see Cho claim 4; see also page 2, full paragraph 15 of translation and additional teachings throughout the Cho reference); this amount overlaps with the range of 74.8-99% birch sap as recited in claim 20.  It is noted that this component is used instead of purified water (see last sentence, page 3/11 of translation), and Cho’s examples refer to an aqueous phase but no added water, thereby meeting the limitation claimed.  Further regarding claim 22, Cho’s examples do not include a chelating agent.
Cho does not specify the betulin content of birch bark extract.  Krasutsky cures this deficiency.  Krasutsky teaches the state of the art for obtaining natural products including betulin from a plant extract including birch bark extract (see abstract, in particular).  Krausutsky teaches betulin obtained in a purity of 98% (Example 7) and further specifies a general impurity level of 0.1% (see page 45, lines 1-2).  Krasutsky generally is directed to a betulin purity of at least 95% by weight (see Krasutsky claim 4).  Krasutsky’s betulin purity in a birch bark extract are considered to meet the range of purity recited in claim 20.
Both Cho and Krasutsky are directed to birch bark extract materials and methods of obtaining compositions comprising them.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention as made to use betulin which is the birch bark extract having the purity specified by Krasutsky in place of the betulin/birch bark sap component disclosed in Cho, with a reasonable expectation of success.  One would have been motivated to do so to achieve good purity per Krasutsky’s teachings and therefore good control over the amount of betulin included in the product of Cho.
The teachings of Cho and Krasutsky have been delineated above.  Neither of these necessarily teaches the amount of betulin in a total formulation for skincare application nor is it apparent that a single method incorporates birch sap and birch bark extract as required by claim 20.
Neubourg cures this deficiency.  Neubourg teaches topical formulations comprising at least one triterpenoid and benefit agents for the skin.  The triterpenoid may be betulin (see abstract, in particular; see also [0021] and [0214]).  The formulations help maintain the skin barrier from moisture loss (see [0142]).  Betulin is recommended to be included in an amount of at least 0.05 weight percent and more particularly at least 0.2 weight percent (see [0241]).
Cho and Neubourg are both directed to methods of caring for the skin by application of a topical formulation comprising, respectively, a betulin or betulin-containing component; Krasutsky establishes that betulin is extracted or otherwise acquired from a birch extract.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize betulin in a product in an amount recommended by Neubourg in the similar formulations of Cho and Krasutsky, with a reasonable expectation of success.  One would have been motivated to do so based on expected additive benefits of birch sap and birch bark extract based on the similar formulations of Cho, Krasutsky, and Neubourg and further would have been motivated to do so based on Neubourg’s teaching of betulin of the same or similar purity in a moisturizing method and/or skin repairing product.  Neubourg’s suggested amount of at least 0.05 wt% is within the range of 0.5 ppm to 5 wt% as recited in claim 20 and also within the ranges recited in claim 36.  Moreover, one would have been motivated to perform routine optimization procedures with regard to the amounts of components to be added in a transdermal formulation in order to maximize benefits and minimize harms and/or expense as is routine in the art.

Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 22, and 36 provisionally are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 and 12-15 of copending Application No. 17/110,920 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are methods for the same purpose and including the very same components instantly recited.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617